Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 28-29 are cancelled.  
Claims 12-27 are pending and under examination.
	This is the First Office Action on the Merits of US 17/138,369 filed on 12/30/2020 which is a CON of 16/004,909 filed on 06/11/2018 (now US Patent 10907164)
which is a CON of 14/789,112 filed on 07/01/2015 (now US Patent 10017770)
which claims US priority benefit of  US Provisionals 62/020,496 filed on 07/03/2014
and 62/020,510 filed on 07/03/2014.

Information Disclosure Statement
The IDS statement filed on 12/30/2020 has been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is incomplete. See item 1) a) or 1) b) above.  Specifically, in the Specification in paragraph 003, the term “73KB” should be written in “bytes”.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 


Claim Objections
Claims 12 and 27 are objected to because of the following informalities:  For improved clarity, the claims should specify “3-nucleotide” before the term “signature sequence elements” each time they are recited in the claims, if appropriate.  The base claims 12 and 27 presently recite “3-nucleotide signature sequence elements” when they are first introduced into the claims but then recite “signature sequence elements” in subsequent references.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 12 depends from cancelled claim 1 which renders the claim indefinite.
	Claims 13-26 are indefinite as they depend from claim 12 and are not remedial.
	Also, claim 13 is indefinite because it depends from cancelled claims 2 and 11.
Also, claim 14 is indefinite because it depends from cancelled claim 3.
Also, claim 15 is indefinite because it depends from cancelled claim 4.
Also, claim 16 is indefinite because it lacks antecedent basis for the term “in step (g)” in line 1.  Claim 16 depends from base claim 12 which does not recite a step (g).  Note that cancelled claim 1 does recite a step (g).
Also, claim 17 is indefinite because it lacks antecedent basis for the term “in step (g)” in line 1.  Claim 17 depends from base claim 12 which does not recite a step (g).  Note that cancelled claim 1 does recite a step (g).
Also, claim 19 is indefinite because it lacks antecedent basis for the term “in step (g)” in line 3.  Claim 19 depends from claims 12 and 14 which do not recite a step (g).  Note that cancelled claim 1 does recite a step (g).  Also, claim 19 is indefinite as it depends from claim 14 and is not remedial.
Also, claim 20 is indefinite as it depends from claim 19 and is not remedial.
Also, claim 24 is indefinite as it depends from claim 13 and is not remedial.
Independent claim 27 depends from cancelled claim 3 (see part II, line 1) which renders the claim indefinite.  Also, claim 27 depends from cancelled claim 1 (see part V, line 2) which renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-20, 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al in “A Modular Cloning System for Standardized Assembly of Multigene Constructs” (PLoSOne Feb 2011, Vol 6, No. 2, pages 1-11, published February 18, 2011).
	Claim interpretation: Note that all claims presently depend from cancelled claims.  Thus, one of ordinary skill in the art would not be able to determine the metes and bounds of the claims.  In the interest of compact prosecution, the claims are being construed to not include the limitations of the cancelled claims.
	Regarding base claims 12 and 27, Weber et al disclose a cloning method for making a vector comprising an ordered combination of a plurality of nucleic acid fragments of interest. Weber et al recites in the abstract: “This system is based on the ability of type IIS restriction enzymes to assemble multiple DNA fragments in a defined linear order.”  (See entire article).
	Weber et al shows their cloning strategy in Figure 1 & legend as follows:
General overview of the hierarchical and modular cloning system. (A) Libraries of basic (level 0) modules contain cloned and sequenced genetic elements such as promoters (P), 59 untranslated regions (U), signal peptides (SP), coding sequences (CDS) and terminators (T). Transcription units are assembled from selected level 0 modules using a one-pot one-step cloning reaction. Multigene constructs are then assembled in a second cloning step (and optionally further steps) from the transcription units. (B) Level 0 modules of different classes are flanked by compatible fusion sites. Each fusion site consists of 4 nucleotides of choice (boxed) flanked by a type IIS enzyme recognition site on the left or right side (vertical box drawn under the fusion site). (C) Examples of assembled transcription units for secreted or cytosolic proteins. The transcription unit for the cytolic protein was assembled from 4 modules rather than 5, using a CDS module cloned between fusion sites AATG and GCTT. doi:10.1371/journal.pone.0016765.g001





    PNG
    media_image1.png
    709
    918
    media_image1.png
    Greyscale


	Further, regarding claims 13-20, 25, and 27, Weber discloses in Figure 2 & legend: 
Level 0 destination vectors and principle for removal of internal sites from level 0 modules. (A) Level 0 destination vectors. Level 0 modules are made by amplification of selected sequences with primers adding flanking BpiI sites, and cloning of the amplified fragment (shown above the horizontal dotted line) via BpiI into the designated level 0 destination vectors (shown below). In addition to the 5 basic destination vectors, pL0-P, pL0-U, pL0-S, pL0-C and pL0-T, additional destination vectors allow cloning several genetic elements in one module. For example, plasmid pL0-SC can be used to clone sequences encoding cytosolic proteins, which do not contain a signal peptide. (B) Strategy for removing internal type IIS recognition sequences. Removal of a BsaI site in a fragment of interest is done by amplifying two fragments with primers pr1 and 2 and primers pr3 and 4. Primers pr2 and pr3 span the BsaI recognition site and introduce a single nucleotide mismatch (indicated by an arrow). As all primers have BpiI recognition sites in their 59 extensions, the PCR fragments are cloned with a BpiI-based Golden Gate cloning reaction in the appropriate level 0 destination vector. doi:10.1371/journal.pone.0016765.g002


    PNG
    media_image2.png
    889
    828
    media_image2.png
    Greyscale


Regarding claim 22, Weber et al disclose transforming bacteria host cells with the modified vectors. (See Discussion, para 1, and Fig 8 and legend).
Weber et al differs from the presently claimed method in that the signature elements are four-nucleotide elements rather than three-nucleotide elements.  However, as presently written, the claimed term “3-nucleotide signature sequence element” is being construed to include a four-nucleotide element of Weber et al.  The claim language does not specify “consisting of” 3-nucleotides.
	The level of skill in the art was high before the effective filing date of the presently claimed invention.
	One of ordinary skill in the art would have been motivated to perform the method of Weber et al because Weber et al show it was a successful cloning method which can be “readily automated” (see abstract).
	In view of the high skill level in the art, it is considered that one of ordinary skill in the art having the Weber et al reference before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to perform the method of Weber et al to arrive at the presently claimed invention.

Conclusion
	No claims allowed.
Relevant prior art which is not being applied but which may be applied in a future office action if appropriate:
Engler et al (“A One Pot, One Step, Precision Cloning Method with High
Throughput Capability” (PLos ONE Vol. 3, No. 11, published November 5, 2008; IDS reference);
US Patent 9,115,352 (issued 8/25/2015);
US Patent 9,206,433 (issued 12/8/2015); 
Rozema et al (US2004/0198687A1 published 10/7/2004, now US Patent 8,217,015); and 
Gibson (Methods in Enzymology, 2011, Vol 498, Chapter 15; IDS reference).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658